DETAILED ACTION
The instant application having Application No. 16/739,127 filed on January 10, 2020 is presented for examination by the examiner.
The amended claims submitted 2/16/2022 in response to the office action mailed 12/06/2021 are under examination. Claims 1-15 and 17-20 have been amended and are pending. Claim 16 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. USPGPub 2020/0174226 (hereafter Lin).

    PNG
    media_image1.png
    587
    587
    media_image1.png
    Greyscale

Regarding claim 1, Lin teaches (3rd Embodiment, Figs. 7-9, Tables 5 and 6) “A three-piece compact optical lens system (paragraph 133: “FIG. 7 is a schematic view of an image capturing unit and a light-permeable sheet according to the 3rd embodiment of the present disclosure… The optical imaging lens assembly includes three lens elements (310, 320 and 330) with no additional lens element disposed between each of the adjacent three lens elements.”), in order from an object side to an image side (from left to right in Fig. 7, paragraph 133: “in order from an object side to an image side”), comprising:
a flat panel made of glass (light-permeable sheet 340, paragraph 137: “The light-permeable sheet 340 is made of glass material”);
a first lens element (first lens element 310) with a negative refractive power (paragraph 134: “the first lens element 310 with negative refractive power”), at least one of an object-side surface and an image-side surface of the first lens element being aspheric (paragraph 134: “the object-side surface 311 and the image-side surface 312 being both aspheric.”);
a stop (aperture stop 300, paragraph 133: “in order from an object side to an image side, a first lens element 310, an aperture stop 300”);
a second lens element (second lens element 320) with a positive refractive power (paragraph 135: “second lens element 320 with positive refractive power”), having an object- side surface being convex near an optical axis (paragraph 135: “an object-side surface 321 being convex in a paraxial region thereof”), at least one of the object-side surface and an image-side surface of the second lens element being aspheric (paragraph 135: “the object-side surface 321 and the image-side surface 322 being both aspheric”); and
a third lens element (third lens element 330) with a refractive power (paragraph 136: “third lens element 330 with positive refractive power”), at least one of an object-side surface and an image-side surface of the third lens element being aspheric (paragraph 136: “the object-side surface 331 and the image-side surface 332 being both aspheric”);
wherein the three-piece compact optical lens system has a total of three lens elements with refractive power (paragraph 133: “The optical imaging lens assembly includes three lens elements (310, 320 and 330) with no additional lens element disposed between each of the adjacent three lens elements.”), a distance from an object to an image plane along the optical axis is OTL (paragraph 140: “TOB+TL 4.98” where TOB+TL is OTL), a distance from an image-side surface of the flat panel to the image plane along the optical axis is PTL (paragraph 140: CTP=1.5, TOB+TL=4.98, thus PTL=TOB+TL-an image height of the image plane is Y (normally called ImgH, which is 0.5 in Fig. 9), an object height of a chief ray of the image height of the image plane which corresponds to the image-side surface of the flat panel is P (P=YOB – CTP/(tan(HFOV) )), a focal length of the three-piece compact optical lens system is f (paragraph 140: f=0.34 mm), and they satisfy the relations: 2.5 mm < PTL < 4.5 mm (see above PTL=3.48 mm which is in the claimed range); 2.2 < P/Y < 7.0 (see Examiner’s markup of Fig. 30, CTF/(YOB-P)=tan(HFOV), from which it can be algebraically derived that: P/Y=YOB/Imgh –CTP/(ImgH*tan(HFOV)), where YOB/ImgH=7.75 in paragraph 140, ImgH=0.5 in Fig. 9, CTP=1.5 in paragraph 140, and HFOV=60.6 in paragraph 140. Thus P/Y=6.059 which is in the claimed range); 4< OTL/Y < 12 (see above OTL=4.98 and Y=ImgH=0.5, thus OTL/Y=9.96 which is in the claimed range); 7.71 < OTL/f … (OTL/f=14.647 given the values of OTL and f above).”
	However, Lin, 3rd Embodiment, Figs. 7-9, Tables 5 and 6, fails to teach “7.71 < OTL/f ≤ 12.64”.
	In the 5th embodiment, Figs. 13-15, Tables 9-10 Lin teaches “A three-piece compact optical lens system (5th embodiment, Figs. 13-15, Tables 9-10 paragraphs [0149]-[0156]), in order from an object side to an image side, comprising: 
a flat panel made of glass (light-permeable sheet 540); 
a first lens element (510) with a negative refractive power (paragraph [0150] “510 with negative refractive power), at least one of an object-side surface and an image-side surface of the first lens element being aspheric (paragraph [0150]: “the object-side surface 511 and the image-side surface 512 being both aspheric”); 
a stop (aperture stop 500); 
a second lens element (520) with a positive refractive power (paragraph [0151]: “520 with a positive refractive power”)… at least one of the object-side surface and an image-side surface of the second lens element being aspheric (paragraph [0151]: “the object-side surface 521 and the image-side surface 522 being both aspheric”); and 

wherein the three-piece compact optical lens system has a total of three lens elements with refractive power (paragraph [0149]: “The optical imaging lens assembly includes three lens elements (510, 520 and 530) with no additional lens element disposed between each of the adjacent three lens elements”),
a distance from an object to an image plane along the optical axis is OTL (paragraph 156: “TOB+TL 4.98” where TOB+TL is OTL) …a focal length of the three-piece compact optical lens system is f (Table 9: f=0.38 mm), and they satisfy the relations: 7.71 < OTL/f … (OTL/f=13.105 given the values of OTL and f above).”
	Lin further teaches in paragraph 69 that 1.5 mm < TOB+TL < 6.0 mm “is favorable for the imaged object and the image surface to have a proper distance therebetween so as to obtain a balance between the miniaturization and image quality of the optical imaging lens assembly.”
	Lin further teaches in paragraph 59 that a ratio of a distance to the image surface and the focal length of the optical assembly should be constrained to be favorable for obtaining a balance between the miniaturization and large field of view of the optical imaging lens assembly.
	Lin, 3rd Embodiment, Figs. 7-9, Tables 5 and 6, teaches the three-piece compact optical lens system of claim 1 except for meeting the conditional expression “7.71 < OTL/f ≤ 12.64”.
	Lin in the 5th embodiment teaches a value of OTL/f=13.105 which is close to the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to balance OTL and f such that 7.71 < OTL/f ≤ 12.64, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, OTL, f, and a ratio of a length of the system to f, are art recognized results effective variables in that they effect a balance between the miniaturization, the image quality of the optical imaging lens assembly and the field of view of the optical imaging lens assembly as taught by Lin (paragraphs [0069] and [0059]). Thus one would have been motivated to optimize OTL/f because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.”
Regarding claim 2, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the three-piece compact optical lens system is f (paragraph 140: f=0.34 mm), a focal length of the first lens element is f1 (table 5: f1=-0.77), and they satisfy the relation: -0.86<f/f1<-0.22 (given the values above, f/f1=-0.44 which is in the claimed range).”
Regarding claim 3, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the three-piece compact optical lens system is f (paragraph 140: f=0.34 mm),  a focal length of the second lens element is f2 (table 5: f2=1.76), and they satisfy the relation: 0.05<f/f2<1.27 (given the values above f/f2=0.193 which is in the claimed range).”
Regarding claim 4, Lin teaches “The three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the three-piece compact optical lens system is f (paragraph 140: f=0.34 mm), a focal length of the third lens element is f3 (table 5 f3=0.71 mm), and they satisfy the relation: -0.17<f/f3<0.82 (given the values above f/f3=0.479 which is in the claimed range).”
Regarding claim 5, Lin teaches “wherein a focal length of the three-piece compact optical lens system is f (paragraph 140: f=0.34 mm), a focal length of the second lens element and the third lens element combined is f23 (f23 can be calculated from the data in Table 5 using a matrix calculator to be f23=0.56), and they satisfy the relation: 0.45< f/f23 <1.04 (f/f23=0.607 from the values above, which is in the claimed range).”
	 Regarding claim 6, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the first lens element is f1 (table 5 f1=-0.77), a focal length of the second lens element and the third lens element combined is f23 (f23 can be calculated from the data in Table 5 using a matrix calculator to be f23=0.56), and they satisfy the relation: -3.07< f1/f23<-0.63 (from the values above f1/f23=-1.375 which is in the claimed range).”
	Regarding claim 7, Lin teaches “three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the first lens element is f1 (table 5 f1=-0.77), a radius of curvature of the object-side surface of the first lens element is R1 (table 5, surface 3 R1=-0.436), and they satisfy the relation: -0.13< f1/R1<4.95 (given the values above f1/R1=1.766 which is in the claimed range).”
Regarding claim 8, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the first lens element is f1 (table 5 f1=-0.77), a radius of curvature of the image-side surface of the first lens element is R2 (table 5, surface 4 R2=14.852), and they satisfy the relation: -2.41< f1/R2<1.93 (given the values above f1/R2=-0.0518 which is in the claimed range).”
Regarding claim 9, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the second lens element is f2 (table 5 f2=1.76), a radius of curvature of the object-side surface of the second lens element is R3 (table 5 surface 6 R3=3.339), and they satisfy the relation: 0.25< f2/R3<5.64 (given the values above f2/R3=0.527 which is in the claimed range).”
	Regarding claim 10, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the second lens element is f2 (table 5 f2=1.76), a radius of curvature of the image-side surface of the second lens element is R4 (table 5 surface 7 R4=-1.303), and they satisfy the relation: -2.04< f2/R4<3.87 (given the values above f2/R4=-1.351 which is in the claimed range).”
	Regarding claim 11, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the third lens element is f3 (table 5 f3=0.71), a radius of curvature of the object-side surface of the third lens element is R5 (table 5 surface 9 R5=0.737), and they satisfy the relation: -56.34< f3/R5<2.58 (given the values above f3/R5=0.963 which is in the claimed range).”
	Regarding claim 12, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the third lens element is f3 (table 5 f3=0.71), a radius of curvature of the image-side surface of the third lens element is R6 (table 5 surface 10 R6=-0.663), and they satisfy the relation: -40.72< f3/R6<0.49 (given the values above f3/R6=-1.071 which is in the claimed range).”
	Regarding claim 13, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a radius of curvature of the object-side surface of the first lens element is R1 (table 5 surface 3 R1=-0.436), a radius of curvature of the image-side surface of the first lens element is R2 (table 5 surface 4 R2=14.852), and they satisfy the relation: -38.2<R1/R2<276.13 (given the values above R1/R2=-0.0294 which is in the claimed range).”
	Regarding claim 14, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a radius of curvature of the object-side surface of the second lens element is R3 (table 5 surface 6 R3=3.339), a radius of curvature of the image-side surface of the second lens element is R4 (table 5 surface 7 R4=-1.303), and they satisfy the relation: -5.91<R3/R4<0.82 (given the values above R3/R4=-2.563 which is in the claimed range).”
	Regarding claim 15, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a radius of curvature of the object-side surface of the third lens element is R5 (table 5 surface 9 R5=0.737), a radius of curvature of the image-side surface of the third lens element is R6 and they satisfy the relation: -2.86<R5/R6<22.19 (given the values above R5/R6=-1.112 which is in the claimed range).”
	Regarding claim 17, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the first lens element is f1 (table 5 f1=-0.77), a focal length of the second lens element is f2 (table 5 f2=1.76), a focal length of the third lens element is f3 (table 5 f3=0.71), and they satisfy the relation: -4.56 mm-2< (f1+f2+f3)/(f1*f2*f3) < -0.53 mm-2 (given the values above the expression (f1+f2+f3)/(f1*f2*f3)= (1.7/-0.962) mm-2 =-1.767 mm-2 which is in the claimed range).”
	Regarding claim 18, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein the object-side surface of the first lens element is concave near the optical axis (paragraph 134: “The first lens element 310 with negative refractive power has an object-side surface 311 being concave in a paraxial region thereof”).”
	Regarding claim 19, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein the image-side surface of the second lens element is convex near the optical axis (paragraph 135: “an image-side surface 322 being convex in a paraxial region thereof.”).”
	Regarding claim 20, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein the image-side surface of the third lens element is convex near the optical axis (paragraph 136: “an image-side surface 332 being convex in a paraxial region thereof.”).”
	
Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 
In the second paragraph of page 8 of 9 of the applicant’s remarks the applicant argues that Lin does not specifically disclose 7.71 < OTL/f ≤ 12.64, because in embodiments 3, 4, 6 and 7, which they say 
However, the 5th embodiment of Lin teaches OTL/f=13.105. This value is so close to the claimed range that an ordinary skilled artisan would have expected them to have the same properties. Additionally Lin teaches in paragraphs 59 and 69 that a range of 1.5 mm < TOB+TL < 6.0 mm “is favorable for the imaged object and the image surface to have a proper distance therebetween so as to obtain a balance between the miniaturization and image quality of the optical imaging lens assembly” and that a ratio of a distance to the image surface and the focal length of the optical assembly should be constrained to be favorable for obtaining a balance between the miniaturization and large field of view of the optical imaging lens assembly.
Thus for the reasons explained in the new grounds of rejection above, the examiner finds that claim 1 is obvious in view of Lin et al. USPGPub 20200174226.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872